      Case 2:19-cr-00595-CAS Document 22 Filed 10/28/19 Page 1 of 3 Page ID #:90



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     BRITTNEY M. HARRIS (Cal. Bar No. 294650)
4    CHELSEA NORELL (Cal. Bar No. 280831)
     Assistant United States Attorneys
5    International Narcotics, Money Laundering,
     and Racketeering Section
6         1200 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-0488/2624
8         Facsimile: (213) 894-0141
          E-mail:    Brittney.Harris@usdoj.gov
9                    Chelsea.Norell@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                CR No. 19-00595-CAS
14
               Plaintiff,                     XXXXXXX ORDER CONTINUING TRIAL
                                              [PROPOSED]
15                                            DATE AND FINDINGS REGARDING
                     v.                       EXCLUDABLE TIME PERIODS PURSUANT
16                                            TO SPEEDY TRIAL ACT
     EDWARD BUCK,
17                                            XXXXXXX TRIAL DATE: 08/04/20
                                              [PROPOSED]
               Defendant.
18
19        The Court has read and considered the Stipulation Regarding
20   Request for (1) Continuance of Trial Date and (2) Findings of
21   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
22   parties in this matter on October 24, 2019.         The Court hereby finds
23   that the Stipulation, which this Court incorporates by reference into
24   this Order, demonstrates facts that support a continuance of the
25   trial date in this matter, and provides good cause for a finding of
26   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
27        The Court further finds that:        (i) the ends of justice served by
28   the continuance outweigh the best interest of the public and
      Case 2:19-cr-00595-CAS Document 22 Filed 10/28/19 Page 2 of 3 Page ID #:91



1    defendant in a speedy trial; (ii) failure to grant the continuance

2    would be likely to make a continuation of the proceeding impossible,

3    or result in a miscarriage of justice; (iii) failure to grant the

4    continuance would unreasonably deny defendant continuity of counsel

5    and would deny defense counsel the reasonable time necessary for

6    effective preparation, taking into account the exercise of due

7    diligence; and (iv) the case is so unusual and so complex, due to the

8    nature of the prosecution and the voluminous discovery, that it is

9    unreasonable to expect preparation for pre-trial proceedings or for
10   the trial itself within the time limits established by the Speedy
11   Trial Act.
12          THEREFORE, FOR GOOD CAUSE SHOWN:
13          1.   The trial in this matter is continued from November 26,
14   2019, at 9:30 a.m., to August 4, 2020, at 9:30 a.m.           The status
15   conference/motions hearing is continued to July 13, 2020, at 1:30
16   p.m.
17          2.   Motions regarding trial matters, including motions in

18   limine, Fed. R. Evid. 404(b) motions, and Daubert motions, shall be
19   filed by June 15, 2020.      The deadline to oppose such motions is June

20   29, 2020; the deadline to reply to such motions is July 6, 2020.              The

21   hearing for such motions will be held on July 13, 2020, at 1:30 p.m.

22          3.   The time period of the date of this Order to August 4,

23   2020, inclusive, is excluded in computing the time within which the

24   trial must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

25   (h)(7)(B)(i), (h)(7)(B)(ii) , and (B)(iv).

26          4.   Nothing in this Order shall preclude a finding that other

27   provisions of the Speedy Trial Act dictate that additional time

28

                                           2
      Case 2:19-cr-00595-CAS Document 22 Filed 10/28/19 Page 3 of 3 Page ID #:92



1    periods are excluded from the period within which trial must

2    commence.   Moreover, the same provisions and/or other provisions of

3    the Speedy Trial Act may in the future authorize the exclusion of

4    additional time periods from the period within which trial must

5    commence.

6         IT IS SO ORDERED.

7

8      October 28, 2019
      DATE                                     HONORABLE CHRISTINA A. SNYDER
9                                              UNITED STATES DISTRICT JUDGE
10

11

12   Presented by:
13       /s/ Brittney M. Harris
     BRITTNEY M. HARRIS
14   CHELSEA NORELL
     Assistant United States Attorney
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           3
